Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Smith on August 23, 2022.
This examiner’s amendment is an updated version from the examiner’s amendment in the Notice of Allowance mailed August 17, 2022 correcting a minor error in claim 13 that was discovered by Gregory Smith and is detailed in the attached PTOL-413.

The application has been amended as follows: 


Claim 1 (Currently Amended)[[:]] A device to turn inside-out and their finger portions of a user along with the second of the two hands of the user, the device comprising:
a base, the base being sized and configured to fit comfortably in the palm of a hand, the base [[is]]being lightweight and configured to fit in a pocket and [[has]]having a plurality of one opening of the plurality of openings being configured to receive a guide, the base [[has]]having a surface texture that is smooth;
[[a]]the guide[[,]] having a series of singular, unconnected non-threaded grooves each groove being configured to respective flexible element of a set of flexible elements, the flexible elements being configured tobeing defined between two [[(2)]] opposing parallel ends, a first end and a second end, the first end and the second end being perpendicularly disposed on [[the]]a longitudinal axis of the guide with a perimeter apically disposed around the second end, the guide [[has]]having two sections, each section having a symmetrical configuration, the two sections together forming the guide, the guide [[has]]having an asymmetrical configuration from top to bottom, the second end [[is]]being defined as a depression, the depression [[is]]being parallel to the first end, the depression [[has]]having a depth less than or equal to 4 millimeters, the guide having a dimensional abatement adjacent to and below the perimeter, the first end [[is]]being received by the opening in the base that is configured to receive the guide; wherein the guide is sized, configured, and adapted [[to]]for one size fits all gloves the guide [[is]]being securely mounted in the opening in the base that is configured to receive the guide without the use of threaded means,the opening in the base that is configured to receive the guide  beginning with a cylindrical shape and  transitioning to a concave indentation

Claim 2 (Currently Amended)[[:]] The device of claim 1, wherein the opening in the base that is configured to receive the guide [[is]]being asymmetrical and [[is]] positioned on [[the]]a top of the base and [[has]]having a depth sufficient to conceal the first end of the guide including the grooves with their respective flexible elements fitted therein.

Claim 3 (Currently Amended)[[:]] The device of claim 1, wherein [[the]] openings on [[the]]a bottom[[-]] side of the base are of varying sizes.

Claim 4 (Currently Amended)[[:]] The device of claim 3, wherein one of the openings in the bottom[[-]] side of the base is smaller than the others, the smaller opening beginning at the bottom side of the base [[is]]and being centered beneath, continuous, and in fluid communication with a bottom of the opening that is configured to receive the guide, the smaller opening in the bottom side of the base forming a conduit, the conduit lacking and abutments a length of the conduit [[is]]being determined by and in direct proportion to [[the]]a height of the base and [[the]]a length of the opening that s configured to receive the guide.

Claim 5 (Currently Amended)[[:]] The device of claim 4, wherein the other openings in the bottom side of the base are configured to provide a means for attachment to a larger surface and are longer and wider than the conduit.

Claim 6 (Currently Amended)[[:]] The device of claim 1 wherein the grooves are , circumscribing the guide above and parallel to the first end of the guide, each of the grooves being configured to accept a respective flexible element[[s]] of the set of flexible elements, each of the flexible elements being configured to of the first end of the guide and then retract to fit snugly into a smaller circumference of one of the grooves, the flexible elements each having a smaller inside diameter than the first end of the guide and a larger outside diameter than the first end of the guide, the grooves having a smaller circumference than the first end of the guide.

Claim 7 (Currently Amended)[[:]] The device of claim 6, wherein the grooves with their respective flexible elements mounted therein are separated from one another by the opening that is configured to receive the guide, wherein with the first end of the guide including the flexible elements being completely inserted the base, the first end is configured to seal[[s]] the conduit to form a vacuum with the flexible elements, the vacuum providing the sole means for attachment, the means for attachment lacking

Claim 8 (Currently Amended)[[:]] The device of claim 1, wherein the depression of the guide is concave

Claim 9 (Currently Amended)[[:]] The device of claim 8, wherein [[the]]a diameter of the depression is less than [[the]]a diameter of the guide at its widest point.

Claim 10 (Currently Amended)[[:]] The device of claim 1, wherein the perimeter of the depression is defined as [[the]]a point of separation between the concavity of the the dimensional abatement of the guide, the dimensional abatement [[is]]being defined as an inward taper, [[the]]a length of the inward taper being more than 1/3rd of [[the]]a length of the guide, the inward taper [[is]]being a constant, gradual gradient.

Claim 11 (Currently Amended)[[:]] The device according to claim 1, the guide [[has]]having a smooth surface texture and configuration, with all edges [[are]]being blunt, and when the guide is attached to the base, the combination of the guide and the base has the same configuration viewed from any lateral side.

Claim 12 (Currently Amended)[[:]] The device according to claim 7, wherein[[,]] the flexible elements in concert with the vacuum attaches, secures, and stabilizes the guide, eliminating [[a]]the necessity of a threaded configuration using washers, nuts, [[or]] screws, [[nor]] or 

Claim 13 (Currently Amended)[[:]] A method of -out and their finger portions s of the gloves, the method utilizing the fingers of one of two hands of a user along with the second of the two hands of the user, the method including an apparatus consisting of:
a base, having a plurality of openings of various sizes, one opening of the plurality of openings being in [[the]]a top of the base, the opening in the top of the base being configured to accept[[s]] a guide, a bottom side of the base having multiple additional openings of the plurality of openings, [[and]]with one of the openings in the bottom side [[is]] being smaller than the other[[s]] openings in the bottom side, and being connected to the opening that is configured to accept[[s]] the guide, the bottom side of the base being flat;
the guide[[,]] being defined between two ends, a first end and a second end and the second end having a depression and a taper, the grooves circumscribing the guide parallel to the first endthe taper beginning in an upper section of the guide, and being perpendicularly disposed on [[the]]an axis of the guide, each groove of the series of grooves being configured to accept a respective flexible element of a set of  flexible elements, the depression being surrounded by a perimeter, wherein complete insertion of the first end in the top of the base is configured to create a vacuum with the flexible elements, the vacuum [[is]]being formed by the flexible elements [[are]]being in constant contiguity with [[the]]a wall of [[the]]an inside[[s]] of the opening that is configured to accept[[s]] the first end of the guide, the flexible elements being fitted in their respective grooves in concert with the the vacuum providing the sole means for attaching the guide to the base such that no threaded means nor any other means for attaching is required,
wherein the base and the guide each have a surface texture that is smooth
the method comprising the steps of:
a) placing the flat bottom side of the base on a surface, fitting the flexible elements into [[the]] their respective grooves on the guide, fitting the guide into the opening in the top of the base that is configured to accept the guide, the flexible elements expelling any moisture, dust or debris through the opening in said topof the base downward through the smaller opening in the bottom side,
wherein the guide extends from the top side of the base in a direction perpendicular to the surface the guide and culminating with the perimeter, the perimeter surrounding the depression, the depression [[is]]being of a size capable of maintaining continuous contact with [[the]]an apex of a tip of a gloved finger of the user;
b) choosing any finger of a first hand of the user, inserting the tip of a first glove finger portion containing [[a]] the finger of the user in the depression such that the gloved finger is substantially perpendicular to the surface;
c) grasping a cuff of the glove with a second hand of the user;
d) peeling the cuff downward in a direction that is substantially perpendicular to the surface while maintaining continuous contact between the apex of [[a]]the gloved fingertip of the user and the depression until the glove finger portion is completely inverted;
e) after the glove finger portion is inverted, resituate any finger of the user to engage and maintain continuous contact with the depression and the gloved finger and repeat[[ing]] steps (c) though (e) with a finger portion selected from the group consisting of another glove finger portion containing a finger of the user; 
f) repeating steps (c) through (e) with a finger portion selected from the group consisting of a third glove finger portion containing a finger of the user;
g) repeating steps (c) through (e) with a finger portion selected from the group consisting of a fourth glove finger portion containing a finger of the user;
h) repeating steps (c) through (e) with a finger portion selected from the group consisting of a fifth glove finger portion containing a finger, until each glove finger portion and the glove overall is completely inverted.

Claim 14 (Currently Amended)[[:]] The method of claim 13, wherein the guide is attached to the base without using threaded means for attachment.

Claim 15 (Currently Amended)[[:]] The method of claim 13, wherein the taper provides the necessary added space for doubling of the glove finger portion material, facilitating finger portions.

Claim 16 (Currently Amended)[[:]] The method of claim 13, wherein utilizing the guide by inserting the guide into the base, the guide provides a means for facilitating of the glove.

Claim 17 (Currently Amended)[[:]] A method of , the glove having , of a user along with the second of the two hands of the user, the method including an apparatus consisting of:
a base, having a plurality of openings of various sizes, one opening in the plurality of openings being in a top of the base, the opening in the top of the base being configured to accept[[s]] a guide, a bottom side of the base having multiple additional openings of the plurality of openings, [[and]]with one opening of the openings in the bottom side [[is]]being smaller than the other[[s]] openings in the bottom side and being connected to the opening in said top that is configured to accept the guide, the bottom side of the base being flat;
the guide, defined between two ends, a first end and a second endthe first end, the grooves [[are]]being perpendicularly disposed on [[the]]an axis of the guide, each groove of the series of grooves being configured to accept a respective flexible element of a set respective of flexible elements, wherein complete insertion of the first end of the guide into the opening in the top of the base is configured to create a vacuum with the flexible elements, the second end of the guide having a depression, the depression being surrounded by a perimeter, the perimeter [[is]]being a the depression and a taper, the taper beginning in an upper section of the guide and culminating with the perimeter;
the method comprising the steps of:
a) placing [[a]]the flat bottom side of the basethe smaller opening on the bottom side being connected in fluid communication with the opening in the top that is configured to accept the guide, fitting each of the flexible elements into their respective grooves of the guide, fitting thethat is configured to accept the guide, thereby expelling any moisture, dust or debris through the opening in the top of the base that is configured to accept the guide, downward and out of the base through the smaller opening in the bottom side of the base,
wherein the guide is configured to extend[[ing]] from the top of the base in a direction perpendicular to the surfacethe guide and culminating with the perimeter, the depression [[is]]being of a size capable of maintaining continuous contact with [[the]]an apex of a fingertip of the user in an inverted or inside-out glove finger portion, the  flexible elements being fitted in their respective grooves in concert with the vacuum providing the sole means for attaching the guide to the base such that no threaded means or any other means for attaching is required;
b) putting an inverted or inside-out glove on a hand of the user;
c) choosing any finger of the user, then inserting [[the]]a tip of an inverted or inside-out glove finger portion containing [[a]] the finger of the user in the depression, wherein the portion is substantially perpendicular to said surface;
d) grasping a cuff of the -out glove with [[a]]the second hand of the user;
e) peeling the cuff downward in a direction that is substantially perpendicular to the surface while maintaining continuous contact between the apex of a fingertip of the user in an portion and the depression until the portion is completely reformed;
f) after the inside-out glove finger portion is reformed, resituate any finger of the user to engage and maintain continuous contact with the depression and the gloved finger and repeat[[ing]] steps (d) through (f) with a finger portion selected from the group consisting of another  portion containing a finger of the user;
g) repeating steps (d) through (f) with a finger portion selected from the group consisting of a third  portion containing a finger of the user;
h) repeating steps (d) through (f) with a finger portion selected from the group consisting of a fourth portion containing a finger of the user;
i) repeating steps (d) through (f) with a finger portion selected from the group consisting of a fifth portion containing a finger of the user, until each glove finger portion and the glove overall is completely reformed.

Claim 18 (Currently Amended)[[:]] The method of claim 17, wherein the taper provides the necessary added space for doubling of the glove finger portion material while reforming the finger portions, thereby facilitating finger portions.

Claim 19 (Currently Amended)[[:]] The method of claim 17, wherein utilizing the guide inserted into the base expedites complete reformation of the gloves resulting in the gloves fitting  the user properly.

Claim 20 (Currently Amended)[[:]] The method of claim 17, wherein the base and the guide are , thereby providing means for facilitating transporting of the apparatus.

Claim 21 (Currently Amended)[[:]] The method of claim 17, wherein the base and the guide are configured to be detached without using threaded means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/           Primary Examiner, Art Unit 3732